                                           D STATE DISTRICT CO URT
                                           FOR THE SOUTHERN
                                           DISTR ICT OF TEXAS


    1                              IN THE COURT DKSTRICT COURT FOR THE
    2                                   SOUTH ERN DISTW CT OF TEXAS
    3



.              DISH NETW ORK L.L.C,                     CivilAcdon No:4:21-cv-859         twt
                                                                                              o:a ates cou
                                                                                        Southern astrict
                        Pl                                                                              ofT s
                         aintiff.                                                               F IL E D
                              vs
                               .
                                                        yvwvsxss,yos                      yyy y y yyyy
                                                        sjxgu TH OM AS                                 ,
         DINESH W GN ESW ARAN etaI.yd/b/a/
                   Chitm m TV                                                       vzthano
                                                                                           cjsy
                                                                                              x o .,.
                                                                                                    jof(;
                                                                                                               jo
                        Defendant
                          -



    4

    5        1,SinjuThomas,herebyattestthatthefollowingstatementsaretruetmderpenalty ofperjury.
    6     1. Imakethefollowhgsttementsbasedupon my own personalknowledgeand in supportof
    7        ''Defendantq'filed civilactionno:4:21-CV-859 concurrentlyherewith.
     8
     9    2. AIIthe allegationsleveled in yourletterhavebeen doneasmatterofmrtking allegaéon and withou
    10       any valid docttmentary evidence.Evc'n ifthereisdoctlmentary evidencethey havenotbeen provid
    11       and thisreply isbeing given withoutmy self-having advantge ofgoing through the documentsan
    12       repl/ngtothesame.
    13
    14    3. Witboutprejudicetowhatisstatedabovelwishto #vethepresentreplywith thesoleintenion o
    15       clanf
                 'ying thedoubtsand allegaiomsleveled againstme.and alsowould wantto show tbatIam a la
    16       abidingcitizenandhasthehijhestrespectfortaaw.1hadbeenfollowingalltherules,regulationsan
    17       guidelinesand Iwould wish to state thatthere is no illegality conunitted by me asalleged in you
    18       letter.
    19
    20    4. Iam notselling C'hila Tv set-topbox receiversandstreaming services.r
                                                                                lhefactofthematteristha
    21       Imetaperson nsmed Knnnan an Indian origin TnmilatM ercy health system at520-5 mustang road
    22       YukonsOklahomaywhen Itookmy sickdaughtertothepediatriciaw Feb2018.
    23
    24    5. Knnnan,Imetatabovemention location wllereheinquiresaboutmy daughter'       ssickness.Iprecisel
    25       tellbim aboutherhealth condition thatwaspretty bad dueto insum cientdaily intake ofvitnminsan
    26       m inerals.He suggested few Indian Ayurveda ;ps to boosthermetabolism and m endoned the


                                                        1
                               UM TED STATE DISTRICT COURT
                                    FOR THE SOUTHERN
                                    DISTRICT OF TEXAS

 1      service providerand menioned the said 1'V chnnnel,fhrt%ermorc,he am rmed thatyou can watc
2       Indian health TV channetswhich specï cally explain thebenestsoftheAyurveda medicalsystem.
3       anyhow hooked into hks m y of explaining tllat we all know W es'tern medicine Ls symptomati
4       treatmentand theresourcesonehasgiven aretotreatthesymptoms.Ayarvedatreatstherootcauseo
        theproblem-Atthatmoment1requested,wherelcanpurchmsea said '
                                                                  I'V box.Herecommended m
        thesaidwebsite.

     6. A few weekslaterlproceed to thesaidwebsite,from therelhad noted downtlle1-11% contactnumbe
        +1 5853266085.Icontacted them and have requested said product.Forbooking my orderthey ha
10      asked aboutnecessary deuils,as Ihaveprovided.Iwmstold by the Falesbooldng personalthatth
11      regionalsalesmanagerW IIcontactyou atyourprovided ntlmber.M erfew days,Ireceived aphon
12      callfrom aregionalsalesmnnagernamed AsisPatel.He told meaboutproductdelivery atthegive
13      address.1wasexpectingdelivery ofproductthrougllcourierservicebutgetslzrprisedwhexkhevisite
14      personaland delivered thebox.
15
16   7. Istartusingtheirservicesand flndoutveryhandy.M y friends,neighbors,and Gmilym embersvisite
17      my place quite ox n.Thcyhave started asking meaboutthesaidproducq such aswhercto getitan
18      soon.lrecommendthem thesaid websiteaddress,butfew ofmyfnmily membersand friendsFmdin
19      dim culttogetthesaid product.ThisiswhereIhelpe,
                                                      d them by getting said productthrough AsisPate
20      atmy addressandfhrtherdelivertothem.
21
22   8. Furthermore,1 received an o/er 9om Asis Patalthatif I promote theiT productthere willbe
23      monetary benestImay get,$10persale.Ipointblsnkly refused to take any sortofoFer9om Asi
24      Pateland told him thatlonly help to gettheseboxesto my friendsand Gmily because services
25      quiteconvenientto them.On a cedm'n occasion,Ireceived a couple ofrandom calling and askingfo
26      boxes.Firsk Ithoughtitwassomeonethrough my fnmily memberandhelped thosegetting boxesan
        th0 u liz.
                 edsomeling isSshywheretheO IIvolumeR'tnrte.
                                                           d toincrease.


     9. Laterlmskedoneofthem how didyougetmy contactdetails;herepliedbysa/ngth% yourcontac
        information is available attlle said productwebsite.1called their supportline and said aboutm
        grievances to them and in reply they have stated thatwe sbared yourpersonalinformldon on th
        website,that's the remson why Ilnknown persons calling atyour number and inqahing about th
        product.It ispee entto mention here thatIcategoric>lly order them to take down my persona
        informstion 9om theirwebsiteand elseIV IIinitiatelegalacuonagainstthem.




                                                  2
                                 UM TED STATE DISTRICT CO URT
                                      FOR THE SOIITHERN
                                      DISTR ICT OF TEX AS

1      10.As the abovemendon factsarecleady sGted thatlam an end-useroftlle said productand have n
2         concem with the selling,reselling,selling subscripdon codes,devices and equipmentfor the sai
3         product,henceyourallegation areabsolutely bmseless.
4
5      11.Abouttheabovemenioned facts,itishereby statedthatlam justan end-userofthesaidproduc
6         and haveno concem w1t11the selling,resellinp selling subscripdon codes,devicesand equipmen
7         forthesaidproduct,henceyourallegadon are absolutely baseless.
8
9         Itkshumbly pm yed to thehonomble courtthatpleaseremovesm y name9om alltypesof
10        investigauon and fnrtherlitigations.

11
12
13        IIIEREBY DECT,ARF,THAT 'ITIE ABOW STATEM ENT ISTRUE TO THE BEST OF M Y                         '
14   KNOW LEDGE ANllBELW F,M D USE AS EW DENCE m COURT M D IN SUBJECT TO
15   PENALTY FOR PERJURY.
16
17
18
19                                                               Dated on the 19th ofApril,year2021
20
21        )
22   Sinjun omas




                                                   3
